Title: To Benjamin Franklin from John Jay, 3 January 1779
From: Jay, John
To: Franklin, Benjamin


Dear Sir,
Philadelphia 3rd. Jany: 1779
I have the Honor of transmitting to you the enclosed Copy of an Act of Congress of the 23rd. Ulto:
Being ignorant of the Gentlemen mentioned in it, and all Information respecting them having been received by Congress prior to my Arrival, I applied to the Secretary for the necessary Intelligence— He this moment sent me a note on the Subject in the following words—vizt.—
“Mr: Erkelins is a Gentleman from Holland who resides in Connecticut— He has kept up for some time a correspondence in Holland, for the purpose of reconciling the People in power to the views of America, & to prepare them for entering into commercial engagements with America, and assisting her with a loan— This correspondence he has shewn to Governor Trumbull, who has approved the same, & written several times to Congress in his favor— As he has not had any advices lately, he has engaged Coll: Diricks, who is, it is said connected with some of the first Families in Holland, to go home in order to promote his views—”
You will also find enclosed a Copy of an Act of Congress of the 1st: Inst: on the Subject of an Expedition against Canada, a Plan for which had been before concerted but is now deferred—
Be pleased, Sir, to accept the Compliments of the Season, and my best wishes for your Health and Happiness— I have the Honor to be Sir, with great Respect & Esteem your most Obedient & most Humble Servant—
John Jay—President of Congress
The Honorable Doctor Franklin Minister Plenipotentiary of the United States of America at the Court of Versailles—
 
Notation: John Jay 3d Jany. 1779.
